UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7617



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS LEE WATSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-88-201-A)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se. Lea Ann Carlisle, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Lee Watson appeals the district court’s order denying

his “Motion for Lifting of the Current Federal Detainer.”    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Watson, No. CR-88-201-A (E.D. Va. Oct. 9, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                2